Citation Nr: 0322944	
Decision Date: 09/05/03    Archive Date: 09/11/03

DOCKET NO.  95-01 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina




THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
the service-connected right knee disability.  




ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel








INTRODUCTION

The veteran served on active duty from July 1977 to January 
1983.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 rating decision of the RO 
in Providence, Rhode Island, which granted service connection 
and assigned a 10 percent rating for a right knee disability, 
effective in January 1994.  

In May 1998, a private attorney, who had been representing 
the veteran in his appeal, withdrew his representation.  
Since then, the veteran has not designated another 
representative.  

In June 1998, the veteran was scheduled for a hearing at the 
RO before a Veterans Law Judge; he failed to appear.  

In July 1998, the Board remanded the case to the RO for 
additional development.  At that time, the veteran was 
residing in North Carolina, and the RO in Winston-Salem, 
North Carolina was handling his appeal.  

At some date following a June 2001 statement received from 
the veteran, he relocated to South Carolina.  The RO in 
Columbia, South Carolina is presently handling his appeal.  

In March 2003, the Columbia RO notified the veteran that his 
case was being returned to the Board for appellate 
consideration.  

In April 2003, the Board undertook to develop the veteran's 
claim further, pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 19.9(a)(2) (2002)).  

As part of its development of the case, the Board arranged 
for the veteran to undergo a VA examination (for which he 
failed to report).  Also during this time period, the Court 
in D.A.V. et. al. v. Secretary of Veterans Affairs, 327 F.3d 
1339, 2003 U.S. App. LEXIS 8275 (Fed. Cir. May 1, 2003), 
invalidated certain provisions promulgated by the VA 
authorizing the Board to, among other things, undertake 
additional development in a case without having to remand the 
case to the RO for completion of such action.  

Of relevance to the instant case, the Court invalidated 38 
C.F.R. §19.9(a)(2) on the basis that it, in conjunction with 
the amended rule codified at 38 C.F.R. § 20.1304, allowed the 
Board to consider additional evidence without having to 
remand the case to the RO for initial consideration and 
without having to obtain the veteran's waiver.  

However, it is not necessary to remand the veteran's case to 
the RO for its consideration of evidence because there was no 
evidence generated from the Board's efforts to further 
develop the case.  

The appeal is before the undersigned Veterans Law Judge, who 
has been designated to make the final disposition of this 
proceeding for VA.  



FINDINGS OF FACT

The service-connected right knee disability is shown to be 
manifested by complaints of intermittent swelling and 
occasional instability and popping of the joint; clinical 
findings demonstrate mild medial and lateral joint line 
tenderness, laxity of the medial and lateral collateral 
ligaments, slight laxity of the anterior cruciate ligament, 
and full range of motion (0 degrees of extension to 140 
degrees of flexion); there is no current X-ray evidence of 
arthritis of the knee joint.    



CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 10 
percent for the service-connected right knee disability have 
not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 
38 C.F.R. §§ 3.321(b)(1), 4.7, 4.71a including Diagnostic 
Codes 5257, 5260, 5261 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

The veteran served on active duty from July 1977 to January 
1983.  The service medical records show that he sustained an 
injury of the right knee while playing soccer and was 
thereafter seen several times complaining of right knee pain, 
swelling, decreased range of motion and occasional crepitus.  

The medical records, dated from 1991 through 1993, from W. 
Lloyd Barnard, M.D., and Miriam Hospital reflect that the 
veteran was initially seen in September 1989 following a 
right knee injury.  He was treated conservatively.  

In February 1991, the veteran was seen again, with new 
episodes of cracking and pain in the knee, apparently the 
result of an accident at work.  An MRI of the knee showed a 
tear involving the posterior horn of the medial meniscus.  
The veteran underwent a partial right medial meniscectomy in 
May 1991.  He thereafter continued to complain of right knee 
pain and underwent another partial right medial meniscectomy 
in December 1992.  

In July 1993, the veteran had full range of motion but was 
unable to squat in the knee.  In November 1993, there was 
pain in the knee when going up and down stairs.  He was out 
of work secondary to the knee disability.  

In January 1994, the Providence, Rhode Island RO received the 
veteran's claim of service connection for a right knee 
disability.  

On a March 1994 VA examination, the veteran complained of 
having constant right knee pain, mainly with stairs.  He 
reported occasional swelling and clicking.  He denied locking 
or episodes of instability.  

On examination, the medial and lateral joint lines were 
tender.  The Lachman's sign and pivot shift test were 2+.  
There was a positive patellar grind.  The range of motion of 
the knee was from 0 degrees of extension to 130 degrees of 
flexion.  X-ray studies of the knee showed medial compartment 
loss of joint space and sclerosis.  The right knee diagnoses 
were those of chronic anterior cruciate ligament (ACL) laxity 
and medial compartment osteoarthritis.  

In a June 1994 decision, the Providence RO granted service 
connection and assigned a 10 percent rating for the right 
knee disability, effective in January 1994.  

In a September 1994 statement, the RO received the veteran's 
Notice of Disagreement with the 10 percent rating assigned to 
his right knee disability.  

In his Substantive Appeal statement received in January 1995, 
the veteran indicated that, as was shown by private treatment 
records, his right knee disability was moderate, not slight, 
in degree.   

The medical records from Dr. Barnard show that in April 1995 
the veteran's right knee complaints remained unchanged, he 
was still exercising and remained disabled.  In May 1995, the 
doctor noted that the veteran's knee was unchanged, that the 
veteran had pain with motion, and that he was severely 
disabled.  

In October 1995, the veteran's right knee hurt with increased 
walking.  The doctor reported that the veteran's physical 
examination was unchanged and basically normal.  In referring 
to X-ray studies of the veteran's right knee, the doctor 
noted that they were "unchanged" and "basically normal, 
but he did have arthritis in his knee and that was normal."  

In letters dated in June, October, and November 1995, Dr. 
Barnard stated that the veteran's right knee disability was 
severe, that is, it represented a 30 percent impairment of 
the whole man, using the AMA Guide to the Evaluation of 
Permanent Impairment.  

In the November 1995 letter, Dr. Barnard also noted that, 
based on examination, the veteran had full range of motion 
and normal stability but also had severe pain in the knee 
whenever he stood or walked for any period of time.  

The documentation in the claims file shows that, in March 
1997, a VA examination was cancelled because the notification 
sent to the veteran (to a Providence, Rhode Island address) 
was returned as undeliverable.  In late March 1997, the 
claims file was transferred to the Winston-Salem RO, after 
the Providence RO obtained the veteran's new address.  

In an October 1997 letter, the Winston-Salem RO notified the 
veteran that the VA outpatient clinic reported that he had 
failed to report for an examination to determine the current 
severity of his disability.  The RO requested the veteran to 
indicate whether he was willing to report for an examination.  
The veteran did not reply.  

In a May 1998 letter, the Winston-Salem RO notified the 
veteran of a hearing at the RO before a Veterans Law Judge, 
scheduled for June 1998.  (The veteran had requested such a 
hearing on his substantive appeal statement.)  He did not 
appear.  

In July 1998, the Board remanded the case to the RO for 
additional development.  Specifically, the Board directed 
that the veteran have another opportunity to appear for a VA 
examination and be notified of the procedural consequences, 
under 38 C.F.R. § 3.655, if he failed to appear.  

In an August 1998 letter, the RO requested the veteran to 
furnish information pertaining to medical treatment of his 
right knee disability.  He did not reply.   

In an April 1999 letter, the RO sent the veteran a copy of 
its August 1998 letter, again requesting a response.  He did 
not reply.  

In February 2000, after receipt of an updated mailing address 
for the veteran, the RO sent him copies of its August 1998 
and April 1999 letters, again requesting a response.  The 
veteran did not reply.  

The documentation in the claims file shows that the veteran 
was scheduled for a VA examination in May 2000 and that he 
failed to report.  In a follow-up letter in May 2000, the RO 
informed the veteran that the VA Medical Center (VAMC) had 
notified him of a scheduled examination and that he failed to 
report.  

The RO requested the veteran to indicate whether he was 
willing to report for an examination.  The RO also informed 
the veteran of 38 C.F.R. § 3.655, concerning the potential 
adverse impact on his claim for failing to report for a VA 
examination without good cause.  He did not reply.  

In a June 2001 statement, the veteran indicated that his 
right knee disability had worsened and that he desired an 
increased rating.  He stated his willingness to appear for a 
VA examination.  On the statement, the veteran indicated a 
mailing address in North Carolina that was different from 
those to which the RO sent letters in 2000.  

In a November 2001 letter, the RO informed the veteran about 
the Veterans Claims Assistance Act of 2000 (VCAA), the 
evidence it had already received, what the VA needed from him 
to substantiate his claim, and the VA examination that would 
be scheduled for him.  This letter was mailed to the address 
to which the RO sent its correspondence in 2000.  It was not 
returned as undeliverable, and there was no reply from the 
veteran.  

In a February 2002 letter, the RO informed the veteran about 
the VCAA, in regard to a claim of service connection.  This 
letter was mailed to "GEN DEL" to a certain zip code in 
South Carolina.  It was not returned as undeliverable.  

The documentation in the claims file indicates that the 
veteran failed to report for a VA examination scheduled for 
May 2002.  In September 2002, an inquiry was conducted into 
the VA's Compensation and Pension Veteran Information 
database, reflecting that the veteran continued to receive 
monthly compensation checks for his right knee disability.  
His address, as reflected in the database, was "GEN DEL" 
along with a street mailing address in South Carolina.  Later 
in September 2002, the claims file was transferred to the 
Columbia RO.  

A VA Compensation and Pension Exam Inquiry record indicates 
that the veteran was scheduled for a VA examination.  His 
mailing address was listed with a P.O. Box number for the 
same zip code in South Carolina as previously shown.  

In October 2002, the veteran reported for a VA examination of 
his right knee.  He reported intermittent swelling, 
occasional instability of the knee, occasional knee popping 
and difficulty ascending/descending stairs and getting in/out 
of a chair.  He reported that he ambulated with a cane during 
periods of cold weather, which tended to aggravate the right 
knee pain.  He denied any dislocation or subluxation.  It was 
noted that he had been unemployed since May 2002, due to back 
surgery.  

On examination, there was no knee effusion.  The range of 
motion of the right knee, using a goniometer, was extension 
of 0 degrees and flexion of 140 degrees.  Right thigh girth 
measured 44 cm. and left thigh girth measured 46 cm.  There 
was normal strength of the quadriceps and hamstrings.  There 
was mild medial and lateral joint line tenderness.  There was 
laxity of the medial collateral ligament and lateral 
collateral ligament.  There was slight laxity noted of the 
ACL, which was symmetric when compared to the left knee.  
There was negative Apley grind and distraction tests.  There 
was no calf tenderness.  There were no soft tissue masses in 
the popliteal space.  

In the assessment, the VA examiner opined that the veteran 
suffered from mild disability of the right knee in that he 
experienced increased knee pain when ascending/descending 
stairs and with getting in/out of a chair.  The examiner 
noted that this might make some work and leisure related 
activities difficult.  There was also evidence of medial and 
lateral subluxation, as demonstrated by laxity of the medial 
and lateral collateral ligaments.  

However, as noted by the VA examiner, the veteran did not 
report frequent and/or recurrent subluxation or instability.  
The examiner ordered X-ray studies of the knees, and in an 
addendum, the examiner noted only that X-ray studies had been 
reviewed.  

In December 2002, the Columbia RO mailed the veteran a 
Supplemental Statement of the Case (SSOC) to the P.O. Box 
number listed in the VA Compensation and Pension Exam Inquiry 
record.  The veteran did not respond to the SSOC.  

In a March 2003 letter, the RO notified the veteran that his 
case was being returned to the Board for appellate 
disposition.  The letter was mailed to "GEN DEL" to the 
same zip code in South Carolina as previously shown.  

In April 2003, the Board undertook further development of the 
veteran's claim, particularly to arrange for another VA 
examination in order to ascertain the current severity of the 
right knee disability.  

In a June 2003 letter, the Board informed the veteran that he 
was being scheduled for another VA examination and would be 
notified by the medical center when and where to report.  
This letter was mailed to "GEN DEL" to the same zip code in 
South Carolina as previously known.  

The documentation in the claims file shows that the veteran 
failed to report for a scheduled VA examination in late June 
2003.  A VA Compensation and Pension Exam Inquiry record 
listed the veteran's mailing address as that with a P.O. Box 
number for the same zip code in South Carolina as previously 
shown.  


II.  Analysis

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  

The regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)), are codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326 (2002).  The VCAA and the implementing 
regulations pertinent to the issue on appeal are liberalizing 
and are therefore applicable to the issue on appeal.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The VCAA and the implementing regulations, among other 
things, provide that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  

As part of the notice, VA is specifically to inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on behalf of the claimant.  

The claims file shows that, through its discussions in the 
Rating Decisions (in June 1994, November 1995, and January 
1996), Statement of the Case (in November 1994), Supplemental 
Statements of the Case (in November 1995, January 1996, July 
2002, and December 2002), and in a November 2001 letter to 
the veteran, the RO has notified him of the evidence needed 
to substantiate his claim.  

It is noted that the veteran appeared to move frequently 
during the pendency of his appeal; however, none of these 
aforementioned documents was returned to the RO as 
undeliverable.  

The November 2001 RO letter also notified the veteran of what 
evidence he was responsible for obtaining and what evidence 
the VA would procure.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Although at the time this letter was 
apparently sent to an old address in North Carolina, as 
previously noted it was not returned as undeliverable.  

The RO has also made reasonable efforts to assist the veteran 
in obtaining evidence for his claim, to include requesting 
information concerning his medical treatment for his right 
knee disability.  The veteran did not respond to request 
letters mailed to him in August 1998, April 1999, and 
February 2000, and these letters were not returned to the RO 
as undeliverable.  

The RO has also sought, in March 1997, October 1997, May 
2000, May 2002, October 2002, and June 2003, to obtain an 
examination, regarding the issue at hand.  The veteran failed 
to appear for all but one examination, in October 2002.  

The claims file further reflects that only the notification 
to the veteran as to the March 1997 examination was returned 
as undeliverable.  Additionally, the RO has provided the 
veteran with the opportunity for a hearing at the RO before a 
Veterans Law Judge in May 1998, but he failed to appear.  

The Board is unaware of any additional evidence that is 
available in connection with this appeal.  Accordingly, the 
Board is satisfied that all relevant evidence has been 
properly developed and that no further assistance is required 
to comply with the duty to assist.  38 U.S.C.A. § 5103A (West 
2002).  

As previously noted, the veteran failed to appear in October 
1997 for a scheduled VA examination to assess the severity of 
his right knee disability (his notice of a March 1997 
examination was returned as undeliverable).  In July 1998, 
the Board remanded the case to the RO to afford the veteran 
another opportunity to appear for a VA examination.  He 
thereafter failed to appear for scheduled examinations in May 
2000 and May 2002.  

Finally, the veteran reported to an October 2002 examination.  
The Board then arranged for him to be re-examined; however, 
the veteran failed to report for a scheduled examination in 
June 2003.  

The duty to assist the veteran is not a one-way street, and 
the veteran has failed to a great extent to cooperate in the 
development of his claim.  Olsen v. Principi, 3 Vet. App. 480 
(1992); Wood v. Derwinski, 1 Vet. App. 406 (1991).  The Board 
recognizes that the veteran, during the pendency of his 
appeal, has relocated several times, but the RO has persisted 
in its attempts to obtain the veteran's mailing address, 
contact him in regard to his claim, and provide him with many 
opportunities for an examination.  

Since the RO established service connection for a right knee 
disability in 1994, the veteran has only appeared for a 
scheduled VA examination once -- in October 2002.  Moreover, 
the veteran never replied to the letters that the RO sent to 
him in August 1998, April 1999, and February 2000, which 
requested him to furnish information concerning treatment of 
his right knee disability.  

As the present claim essentially arises out of an initial 
claim for compensation, and the veteran has appeared for an 
examination on at least one occasion since service connection 
was established, the Board proceeds to review the claim based 
on the evidence that is of record.  38 C.F.R. § 3.655.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate Diagnostic Codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

The veteran's service-connected right knee disability has 
been evaluated as 10 percent disabling under 38 C.F.R. § 
4.71a, Diagnostic Code 5257, ever since the effective date of 
service connection in January 1994.  

Under Diagnostic Code 5257, a 10 percent rating is warranted 
for impairment of the knee with slight recurrent subluxation 
or lateral instability, a 20 percent rating is warranted for 
impairment of the knee with moderate recurrent subluxation or 
lateral instability, and a 30 percent rating is warranted for 
impairment of the knee with severe recurrent subluxation or 
lateral instability.  

In reviewing the record, the Board finds that, there is 
objective medical evidence of recurrent subluxation or 
lateral instability of the right knee.  On a March 1994 VA 
examination, there was laxity of the ACL, as reflected by a 
Lachman's sign and pivot shift test that were 2+.  

Dr. Barnard indicated in November 1995 that the veteran had 
normal stability of the knee; however, on a VA examination in 
October 2002 there was laxity of the medial and lateral 
collateral ligaments (slight laxity of the ACL was also 
found, but it was the same as that found in the left knee).  

These clinical findings, however, do not demonstrate that the 
veteran has moderate recurrent subluxation or lateral 
instability or worse, in order to meet the criteria for a 
higher rating under Code 5257.  The October 2002 VA examiner 
specifically noted that the veteran denied having frequent 
and/or recurrent subluxation or instability (he said 
instability was only occasional).  Moreover, the examiner 
opined that the veteran's right knee disability was mild in 
degree, overall.  Thus, a rating in excess of 10 percent 
under Diagnostic Code 5257 is not warranted.  

It is also noted that separate ratings may be assigned for 
arthritis with limitation of motion of a knee (Diagnostic 
Codes 5003-5010) and for instability of a knee (Diagnostic 
Code 5257). VAOPGCPREC 23-97 and 9-98.  

Arthritis, due to trauma, substantiated by X-ray findings are 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, Code 
5010.  Degenerative arthritis established by X-ray findings 
are rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint involved.  
When, however, the limitation of motion of the specific joint 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint; limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
Code 5003.  

It is noted that the VA examiner in March 1994 noted some 
loss of joint space in the medial compartment and sclerosis 
on X-ray study, and diagnosed osteoarthritis.  However, Dr. 
Barnard cryptically stated that X-ray studies of the 
veteran's right knee were "basically normal, but he did have 
arthritis."  

The October 2002 VA examiner noted that X-ray studies were 
taken and reviewed, but unfortunately the examiner failed to 
expand on this statement.  With this record, there is no 
objective evidence that the veteran currently has arthritis 
of the right knee joint.  He was given an opportunity for 
another VA examination in June 2003, which would have 
clarified the extent of his right knee disability, but he did 
not appear.  Thus, a separate evaluation of the veteran's 
right knee disability under Codes 5003 and 5010 is not in 
order.  

Normal (full) range of motion of the knee is from 0 degrees 
of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, 
Plate II.  

Limitation of flexion of the leg to 60 degrees is rated as 0 
percent disabling; flexion limited to 45 degrees is rated as 
10 percent disabling; flexion limited to 30 degrees is rated 
as 20 percent disabling; and flexion limited to 15 degrees is 
rated as 30 percent disabling.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260.  

Limitation of extension of the leg to 5 degrees is rated as 0 
percent disabling; extension limited to 10 degrees is rated 
as 10 percent disabling; extension limited to 15 degrees is 
rated as 20 percent disabling; extension limited to 20 
degrees is rated as 30 percent disabling; extension limited 
to 30 degrees is rated as 40 percent disabling; and extension 
limited to 45 degrees is rated as 50 percent disabling.  38 
C.F.R. § 4.71a, Diagnostic Code 5261.  

In regard to limitation of motion, the medical evidence shows 
that the range of motion of the veteran's knees varied only 
slightly.  The VA examinations in March 1994 or October 2002, 
as well as the private records of Dr. Barnard, demonstrate 
that the veteran's right knee had essentially full range of 
motion.  

In other words, the objective range of motion findings show 
that the veteran's right knee has not met the criteria for a 
compensable rating under Code 5260 or 5261.  

The veteran reported, on VA examination in March 1994, having 
constant right knee pain, mainly with stairs.  Dr. Barnard 
noted, in 1995, that the veteran had pain with motion, such 
as with standing for any period of time or with increased 
walking, which the doctor characterized as a severe 
disability.  

On VA examination in October 2002, the veteran reported 
difficulty in ascending/descending stairs and getting in/out 
of a chair, and aggravation of knee pain when ambulating with 
a cane in cold weather.  

The Board has taken into consideration these complaints and 
findings and believes that the October 2002 VA examiner's 
conclusion is most probative.  That examiner furnished an 
opinion regarding the severity of the veteran's right knee, 
after taking into account the veteran's complaints and 
medical history from a comprehensive review of the claims 
file.  The examiner concluded that the veteran's right knee 
disability was "mild," given that he experienced increased 
knee pain on some types of exertion.  

In view of these medical findings, there is no credible 
objective evidence to show that pain on use or during flare-
ups results in additional functional limitation due to pain 
to the extent that the right knee disability would be 10 
percent disabling under the limitation-of-motion codes (i.e., 
flexion limited to 45 degrees or extension limited to 10 
degrees).  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 
Vet. App. 202 (1995).  

The Board notes that the veteran underwent surgery in 1991 
and 1992, involving a partial medial meniscectomy in the 
right knee.  However, there is no objective evidence of 
dislocated cartilage, with frequent episodes of "locking," 
pain, and effusion into the right knee joint, in order for an 
assignment of a 20 percent rating under Diagnostic Code 5258, 
based on cartilage impairment.  

There is not another Diagnostic Code under which the veteran 
would be more appropriately rated.  The Board acknowledges 
the findings of the veteran's private doctor, Dr. Barnard, 
who in 1995 stated that the veteran's right knee disability 
was "severe" and 30 percent disabling, according to AMA 
guidelines.  

However, for the purposes of evaluating the veteran's right 
knee for increased VA disability benefits, it is the VA 
regulations and rating criteria that are relied upon.  

While Dr. Barnard's statement is pertinent to the veteran's 
claim and therefore given due consideration, it has less 
probative value than the October 2002 VA examiner's findings 
of a mild right knee disability, particularly as that 
examiner reviewed the veteran's entire claims file in order 
to furnish the opinion.  

Moreover, since service connection was established, there 
have been no medical records of treatment of the veteran's 
right knee, except those of Dr. Barnard for a limited period 
of time in 1995.  Despite repeated requests in 1998, 1999, 
and 2000, the veteran has not provided information concerning 
treatment of his right knee disability.  

In terms of assessing the severity of his service-connected 
knee disability, the scant evidence of treatment for the 
veteran's right knee over many years is suggestive of a 
slight disability and is corroborative of the October 2002 VA 
examiner's determination of the knee as mild in degree.  

As noted hereinabove, the veteran last appeared for a VA 
examination in October 2002.  Prior to that he failed to 
appear for several examinations scheduled in 1997, 2000 and 
2002.  

Since October 2002, he failed to appear for an examination in 
June 2003, to obtain additional information concerning the 
severity of his service-connected disability.  

The evidence received from such examinations might have been 
in support of his claim, but without such evidence there is 
no convincing evidence at present to show that the veteran 
meets the criteria for the next higher rating (i.e., 10 
percent) under the Rating Schedule.  

In sum, there is no basis for an increased schedular rating 
for the veteran's service-connected right knee disability 
under any code of the VA's Schedule for Rating Disabilities 
(38 C.F.R. Part 4).  

Furthermore, the Board finds that consideration of a higher 
rating on an extraschedular basis under 38 C.F.R. § 
3.321(b)(1) is also not warranted.  

The Board does not have the authority to assign an 
extraschedular rating in the first instance, and under the 
circumstances of the present case there is no basis for the 
Board to refer the case to designated VA officials for 
consideration of an extraschedular rating.  Bagwell v. Brown, 
9 Vet. App. 337 (1996).  

The veteran's right knee does not present such an exceptional 
or unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

The evidence shows that he has not been hospitalized for 
right knee disability subsequent to his surgeries in 1991 and 
1992.  In fact, the evidence shows that, even on an 
outpatient basis, he has sought little treatment for his 
right knee disability since his claim of service connection 
was received, except for a limited number of outpatient 
visits to Dr. Barnard in 1995.  

Furthermore, there is no evidence that his right knee causes 
marked interference with work, or that he is even employed at 
present.  On the October 2002 VA examination, it was reported 
that the veteran was unemployed due to an unrelated back 
disability.    

Thus, the degree to which the veteran's right knee impairs 
him industrially has been adequately contemplated in the 
percentage schedular evaluation assigned for that disability 
(see 38 C.F.R. §§ 3.321(a), 4.1), and referral of the case 
for consideration of an extraschedular evaluation is not 
warranted.  

The Board notes that this is an initial rating case, and 
consideration has been given to "staged ratings" for the 
condition over the period of time since service connection 
became effective in January 1994.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  However, since the effective date of 
service connection, the objective evidence shows that the 
condition has remained no more than 10 percent disabling.  

In conclusion, the preponderance of the evidence is against 
the claim for a rating in excess of 10 percent rating for a 
right knee disability.  Thus, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  




ORDER

An initial rating in excess of 10 percent for the service-
connected right knee disability is denied.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.  
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.  



 

